

Exhibit 10.1


Execution Version
FIRST AMENDMENT TO FOURTH AMENDMENT AND LIMITED WAIVER TO LOAN AND
SECURITY AGREEMENT


THIS FIRST AMENDMENT TO FOURTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of March 20, 2020 (the “Amendment
Effective Date”), is made by and among Apollo Endosurgery, Inc., a Delaware
corporation (“Parent”), Apollo Endosurgery US, Inc., a Delaware corporation
(“Apollo Endo”), Apollo Endosurgery International LLC, a Delaware limited
liability company (“Apollo International”), Lpath Therapeutics Inc., a Delaware
corporation (“Lpath”; together with Parent, Apollo Endo and Apollo
International, individually and collectively, jointly and severally,
“Borrower”), Solar Capital Ltd., a Maryland corporation (“Solar”), in its
capacity as collateral agent (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”) and the Lenders listed on Schedule
1.1 of the Loan and Security Agreement (as defined below) or otherwise a party
hereto from time to time including Solar in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”).


The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, by that certain First
Amendment to Loan and Security Agreement, dated as of June 20, 2019, Second
Amendment to Loan and Security Agreement, dated as of August 7, 2019, Third
Amendment to Loan and Security Agreement, Waiver and First Amendment to Fee
Letter, dated as of October 25, 2019, Fourth Amendment and Limited Waiver to
Loan and Security Agreement dated as of March 16, 2020 (the “Fourth Amendment”)
and as further amended restated, modified or supplemented from time to time, the
“Loan and Security Agreement”).


The Borrower, Collateral Agent and the Lenders agree to certain amendments to
the Fourth Amendment.


Accordingly, the parties hereto agree as follows:


SECTION 1 Definitions; Interpretation.


(a) Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement. In addition, the following definition shall also apply in this
Amendment:


“UK Debenture” means that certain English-law Debenture dated June 4, 2019
between Apollo UK and the Collateral Agent.


(b) Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.


SECTION 2  Amendments to the Fourth Amendment.


(i) New Definitions. The following definition is hereby added to Section
3(a)(ii) of the Fourth Amendent in its proper alphabetical order:


“Second Draw Conditions” are satisfaction of each of the following: (a) no Event
of Default has occurred and is continuing and (b) Borrower has maintained
complete compliance with the covenants set forth in Section 7.13(a) and Section
7.13(b) at all times through and including June 30, 2020.


(ii) Section 3(a)(viii)(2) of the Fourth Amendment is hereby deleted in its
entirety and replaced with the following:


“(2) Subclause (ii) thereof is amended and restated in its entirety as follows:


US-DOCS\113444263.10
222575087 v3

--------------------------------------------------------------------------------









(ii) Subject to satisfaction of the Second Draw Conditions and the other terms
and conditions of this Agreement, the Lenders agree, severally and not jointly,
to make term loans to Borrower on July 31, 2020 in an aggregate principal amount
of Ten Million Dollars ($10,000,000) according to each Lender’s Term B Loan
Commitment Percentage as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term B Loan”, and collectively as the “Term
B Loans). After repayment, no Term B Loan may be re-borrowed.”


SECTION 3  Miscellaneous.


(a) UK Security Confirmation. Apollo UK acknowledges and confirms that the
Supplemental Security Documents (as defined in the Fourth Amendment) executed by
it will on and from the date hereof continue in full force and effect and
continue to secure the Secured Obligations (as defined in the UK Debenture)
including, without limitation, under or in connection with the Loan Documents
including the Loan and Security Agreement as amended as amended by this
Amendment.


(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.


(c) Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.


[Balance of Page Intentionally Left Blank; Signature Pages Follow]


2
US-DOCS\113444263.10
222575087 v3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:










APOLLO ENDOSURGERY, INC.


APOLLO ENDOSURGERY INTERNATIONAL, LLC












By /s/ Stefanie Cavanaugh


By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer












APOLLO ENDOSURGERY US, INC.


LPATH THERAPEUTICS INC.












By /s/ Stefanie Cavanaugh


By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer

















[Signature Page to Amendment to Fourth Amendment to Loan and Security Agreement
(Apollo Endo/Solar)]
US-DOCS\113444263.10
222575087 v3

--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY UK LTD










By /s/ Stefanie Cavanaugh


Name: Stefanie Cavanaugh


Title: Chief Financial Officer

















[Signature Page to Amendment to Fourth Amendment to Loan and Security Agreement
(Apollo Endo/Solar)]
US-DOCS\113444263.10
222575087 v3

--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY COSTA RICA S.R.L.










By /s/ Stefanie Cavanaugh


Name: Stefanie Cavanaugh


Title: Chief Financial Officer























STATE OF ) Texas
              ) ss.
COUNTY OF ) Travis




On March 20, 2020, before me, the undersigned Notary Public, personally appeared
Stefanie Cavanaugh
(name of signer), personally known to me or proved to me on the basis of
satisfactory evidence of identification, which were (license), to be the
person(s) whose name is signed on the preceding or attached document, and
acknowledge to me that he/she/they signed it voluntarily and for its stated
purpose.


WITNESS my hand and official seal.
SEAL
/s/ Margaret Rose Keller
________________________________
Notary Public in and for said State


[Signature Page to Amendment to Fourth Amendment to Loan and Security Agreement
(Apollo Endo/Solar)]
US-DOCS\113444263.10
222575087 v3

--------------------------------------------------------------------------------











COLLATERAL AGENT:










SOLAR CAPITAL LTD.












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory















[Signature Page to Amendment to Fourth Amendment to Loan and Security Agreement
(Apollo Endo/Solar)]
US-DOCS\113444263.10
222575087 v3

--------------------------------------------------------------------------------











LENDER:










SOLAR CAPITAL LTD.




By /s/ Anthony J. Storino
Name:  Anthony J. Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME FUND SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CREDIT INCOME BDC SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CORPORATE LENDING FUND SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP SF DEBT FUND L.P.












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory









[Signature Page to Amendment to Fourth Amendment to Loan and Security Agreement
(Apollo Endo/Solar)]
US-DOCS\113444263.10
222575087 v3


--------------------------------------------------------------------------------







Execution Version
FOURTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of March 16, 2020 (the “Amendment Effective Date”), is
made by and among Apollo Endosurgery, Inc., a Delaware corporation (“Parent”),
Apollo Endosurgery US, Inc., a Delaware corporation (“Apollo Endo”), Apollo
Endosurgery International LLC, a Delaware limited liability company (“Apollo
International”), Lpath Therapeutics Inc., a Delaware corporation (“Lpath”;
together with Parent, Apollo Endo and Apollo International, individually and
collectively, jointly and severally, “Borrower”), Solar Capital Ltd., a Maryland
corporation (“Solar”), in its capacity as collateral agent (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”)
and the Lenders listed on Schedule 1.1 of the Loan and Security Agreement (as
defined below) or otherwise a party hereto from time to time including Solar in
its capacity as a Lender (each a “Lender” and collectively, the “Lenders”).
The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, by that certain First
Amendment to Loan and Security Agreement, dated as of June 20, 2019, Second
Amendment to Loan and Security Agreement, dated as of August 7, 2019, Third
Amendment to Loan and Security Agreement, Waiver and First Amendment to Fee
Letter, dated as of October 25, 2019 and as further amended restated, modified
or supplemented from time to time, the “Loan and Security Agreement”).
The Borrower has informed Collateral Agent that it may be unable, for the fiscal
year ended December 31, 2019 (the “Specified Period”), to comply with the
requirement contained in Section 6.2(a)(iii) (the “Financial Statement
Covenant”) of the Loan and Security Agreement to deliver audited consolidated
financial statements that are not subject to any “going concern” or like
qualification or exception, which inability to so comply, unless waived by
Collateral Agent, would constitute an Event of Default under Section 8.2(a) of
the Loan and Security Agreement.
The Borrower has requested that Collateral Agent and the Lenders (i) waive the
Borrower’s compliance with the Financial Statement Covenant for the Specified
Period and (ii) agree to certain amendments to the Loan and Security Agreement.
Collateral Agent and the Lenders have agreed to such requests, subject to the
terms and conditions hereof.
Accordingly, the parties hereto agree as follows:
SECTION 1.Definitions; Interpretation.
(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2.Limited Waiver.
(a)Subject to the terms of this Amendment, Collateral Agent and the Lenders
hereby waive the Borrower’s compliance with the Financial Statement Covenant for
the Specified Period. Collateral Agent’s and the Lenders’ waiver of the
Borrower’s compliance with the Financial Statement Covenant shall apply only to
the Specified Period.
(b)Collateral Agent’s and the Lenders’ agreement to waive the Borrower’s
compliance with the Financial Statement Covenant (i) in no way shall be deemed
an agreement by Collateral Agent or the Lenders to waive the Loan Parties’
compliance with the Financial Statement Covenant as of all other dates, (ii)
shall not limit or impair Collateral Agent’s or the Lenders’ rights to demand
strict performance of all other covenants as of all other dates and (iii) shall
not limit or impair Collateral Agent’s or the Lenders’ right to demand strict
performance of all other covenants as of any date.


US-DOCS\113444263.10



--------------------------------------------------------------------------------



(c)The waiver set forth in this Section 2 is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document or (ii) otherwise prejudice any right or
remedy which Collateral Agent or the Lenders may now have or may have in the
future under or in connection with any Loan Document.
SECTION 3.Amendments to the Loan and Security Agreement.
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:
(i)Definitions Chart. The chart of definitions in Section 1.4 is amended as
follows:
(1)“Term Loan” is defined in Section 2.2(a)(iii).
(2)A new line for “Term C Loan” is added, which is defined in Section
2.2(a)(iii).
(ii)New Definitions. The following definitions are hereby added to Section 1.4
in their proper alphabetical order:
“Fourth Amendment Effective Date” means March 16, 2020.
“Second Draw Conditions” are satisfaction of each of the following: (a) no Event
of Default has occurred and is continuing and (b) Borrower has maintained
complete compliance with the covenants set forth in Section 7.13(a) and Section
7.13(b) at all times through and including June 30, 2020.
(iii)The definition of “Amortization Date” is hereby amended and restated in its
entirety as follows:
“Amortization Date” is July 1, 2021; provided that if the Interest Only
Extension Conditions are not satisfied as of December 31, 2020, then the
Amortization Date is March 1, 2021.
(iv)The definition of “Applicable Margin” is hereby amended and restated in its
entirety as follows:
““Applicable Rate” means (a) 7.50% plus (b) the greater of (A) the London
Interbank Offered Rate per annum published by the Intercontinental Exchange
Benchmark Administration Ltd. (the “Service”) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service, as
determined by Collateral Agent) for a term of one month, which determination by
Collateral Agent shall be conclusive in the absence of manifest error; provided
that if, at any time, Lenders notify Collateral Agent that Lenders have
determined that (x) Lenders are unable to determine or ascertain such rate, (y)
the applicable regulator has made public statements to the effect that the rate
published by the Service is no longer used for determining interest rates for
loans or (z) by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars in the applicable amounts
or for the relative maturities are not being offered for such period, then the
Applicable Rate shall be equal to an alternate benchmark rate and spread agreed
between Collateral Agent and Borrower (which may include SOFR, to the extent
publicly available quotes of SOFR exist at the relevant time), giving due
consideration to (i) market convention or (ii) selection, endorsement or
recommendation by a Relevant Governmental Body, which alternative benchmark rate
and spread shall be binding unless the Required Lenders object within five (5)
days following notification of such amendment, and (B) 1.35575%.”
(v)The definition of “Interest Only Extension Conditions” is hereby amended and
restated in its entirety as follows:
2
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



“Interest Only Extension Conditions” are satisfaction of each of the following:
(a) no default or Event of Default shall have occurred and is continuing and (b)
on or before December 31, 2020, Borrower shall have provided evidence to
Collateral Agent satisfactory to Collateral Agent in its reasonable discretion
that Borrower has achieved Specified Product Revenues for the fiscal quarter
ending December 31, 2020 of greater than or equal to Twenty-Six Million Nine
Hundred Thousand Dollars ($26,900,000) on a trailing six-month basis.
(vi)The definition of “Qualified Cash Amount” is hereby amended and restated in
its entirety as follows:
“Qualified Cash Amount” means Twelve Million Five Hundred Thousand Dollars
($12,500,000).
(vii)The definition of “Second Draw Period” is hereby deleted in its entirety.
(viii)Section 2.2(a) is hereby amended as follows:
(1)Subclause (i) thereof is amended by amending and restating the last sentence
thereof in its entirety as follows:
“After repayment, no Term A Loan may be re-borrowed.”
(2)Subclause (ii) thereof is amended and restated in its entirety as follows:
“(ii) Subject to satisfaction of the Second Draw Conditions and other terms and
conditions of this Agreement, the Lenders agree, severally and not jointly, to
make term loans to Borrower on July 31, 2020 in an aggregate principal amount of
Ten Million Dollars ($10,000,000) according to each Lender’s Term B Loan
Commitment Percentage as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term B Loan”, and collectively as the “Term
B Loans). After repayment, no Term B Loan may be re-borrowed.”
(3)A new subclause (iii) is added immediately after subclause (ii) thereof,
which new subclause (iii) shall read in its entirety as follows:
“(iii) Subject to the terms and conditions of this Agreement and conditioned on
approval by each Lender’s credit committee in its sole discretion, the Lenders
agree, severally and not jointly, to make term loans to Borrower from and after
the Fourth Amendment Effective Date in an aggregate principal amount of Five
Million Dollars ($5,000,000) according to each Lender’s Term C Commitment
Percentage as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term C Loan”, and collectively as the “Term C Loans” ”;
each Term A Loan, Term B Loan and Term C Loan is hereinafter referred to singly
as a “Term Loan” and the Term A Loans, the Term B Loans and the Term C Loans are
hereinafter referred to collectively as the “Term Loans”). After repayment, no
Term C Loan may be re-borrowed.”
(ix)Section 2.2(c) is hereby amended by adding the following text immediately
after the first sentence thereof:
“In the event that Specified Product Revenues for the trailing six month period
ending December 31, 2020, is less than Twenty-Six Million Nine Hundred Thousand
Dollars ($26,900,000), Borrower shall, on or before April 1, 2021, prepay the
outstanding principal of the Term Loans to each Lender in accordance with its
Pro Rata Share in an amount equal to (i) Ten Million Dollars ($10,000,000) of
outstanding principal of the Term Loans, plus accrued and unpaid interest
thereon through such prepayment date, (ii) any fees payable under the Fee Letter
by reason of such
3
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



prepayment, (iii) the Prepayment Premium, plus (iv) all other Obligations that
are due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.”
(x)Article 6 of the Loan and Security Agreement is hereby amended by adding the
following new Section 6.13 immediately after Section 6.12 thereof, which Section
6.13 shall read in its entirety as follows:
“6.13. Equity Event. Borrower shall receive, after the Fourth Amendment
Effective Date and on or before August 15, 2020, unrestricted (including, not
subject to any redemption, clawback, escrow or similar encumbrance or
restriction) net cash proceeds of not less than Fifteen Million Dollars
($15,000,000) from one or more bona fide equity financings and/or Subordinated
Debt, in each case subject to reasonable verification by Collateral Agent
(including supporting documentation reasonably requested by Collateral Agent).”
(xi)Section 7.13(b) is hereby amended by amending and restating Section 7.13(b)
in its entirety as follows:
(b) Minimum Specified Product Revenue. Permit Specified Product Revenue,
measured on a trailing six-month basis on the last day of each month, to be
lower than the following:

Month-EndSpecified Product
RevenueJanuary 2020$19,628,818February 2020$20,006,809March 2020$22,100,000April 2020$20,036,421May 2020$19,319,545June 2020$22,500,000July 2020$22,654,434August 2020$22,625,123September 2020$23,000,000October 2020$22,719,042November 2020$22,843,597December 2020$23,500,000January 2021
and thereafter80% of projected Specified Product Revenue in accordance with an
annual plan submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv),
such plan to be approved by Borrower’s board of directors and by Agent and
Lenders in writing



(xii)Section 8.2(a) of the Loan and Security Agreement is hereby amended and
restated in its entirety as follows:
“(a) Any Loan Party or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance),
4
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



6.6 (Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Landlord Waivers; Bailee Waivers), 6.10 (Creation/Acquisition of Subsidiaries),
6.13 (Equity Event) or such Loan Party or any such Subsidiary violates any
provision in Section 7; or”.
(b)Amendment to Schedule 1.1 to the Loan and Security Agreement. Schedule 1.1 to
the Loan and Security Agreement is hereby amended and restated in its entirety
and replaced with Schedule 1.1 hereto.
(c)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 4.Conditions of Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of each of the following conditions precedent:
(a)Fees and Expenses. The Borrower shall have paid (i) an amendment fee of
Seventy-Five Thousand Dollars ($75,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 6(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.
(b)This Amendment. Collateral Agent shall have received this Amendment, executed
by the Borrower.
(c)Legal Opinion. Collateral Agent shall have received a duly executed legal
opinion of Cooley LLP, counsel to Borrower, dated as of the Amendment Effective
Date.
(d)UK Security Documents. Collateral Agent shall have received:
(i)duly executed copies of (a) a supplemental security deed in respect of that
certain English-law Debenture dated 4 June 2019 between Apollo UK and Collateral
Agent; and (b) a supplemental security deed in respect of that certain
English-law Share Charge dated 4 June 2019 between Apollo Endo and Collateral
Agent (the “Supplemental Security Documents”);
(ii)a copy of the “PSC Register” (within the meaning of section 790C(10) of the
Companies Act 2006) of Apollo UK; together with confirmation from a director of
Apollo UK (i) that “no warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
the Apollo UK shares pledged as Collateral and no circumstances exist at the
time of such confirmation which allow such notice to be issued; or (ii) that
Apollo UK is not required to comply with Part 21A of the Companies Act 2006;
(iii)copies of the articles of association and certificate of incorporation of
Apollo UK;
(iv)resolutions adopted by Apollo UK’s board of directors for the purpose of
approving the transactions contemplated by the Supplemental Security Documents;
(v)resolutions adopted by the sole shareholder of Apollo UK for the purpose of
approving the transactions contemplated by the Supplemental Security Documents;
(vi)a copy of the specimen signature of each person authorized by the
resolutions delivered pursuant to Section 4(d)(iv) of this Amendment;
(vii)certificates (as customary in the jurisdiction of Apollo UK and containing
specimen signatures) of a director confirming that guaranteeing or securing the
Loans would not cause any guaranteeing or similar limit binding on Apollo UK to
be exceeded and certifying that each copy document relating to it specified in
Section 4(d)(ii)-(vi) are correct, complete and in full force and effect and has
not been amended or superseded as at such date;
5
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



(viii)an English law legal opinion of English law counsel regarding only the
capacity and due execution of Apollo UK to enter into the Supplemental Security
Documents, addressed to the Loan Parties and dated as of the same date as the
Supplemental Security Documents, in form and substance reasonably satisfactory
to Collateral Agent; and
(ix)such other documents as Collateral Agent may reasonably request.
(e)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i)The representations and warranties contained in Section 5 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and
(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 5.Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Amendment Effective Date remains true and correct. For the purposes of this
Section 5, (i) each reference in Section 5 of the Loan and Security Agreement to
“this Agreement,” and the words “hereof,” “herein,” “hereunder,” or words of
like import in such Section, shall mean and be a reference to the Loan and
Security Agreement as amended by this Amendment, and (ii) any representations
and warranties which relate solely to an earlier date shall not be deemed
confirmed and restated as of the date hereof (provided that such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).
SECTION 6.Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and (other than in relation to the UK Security Documents) are hereby ratified
and confirmed in all respects. The Lenders’ and Collateral Agent’s execution and
delivery of, or acceptance of, this Amendment shall not be deemed to create a
course of dealing or otherwise create any express or implied duty by any of them
to provide any other or further amendments, consents or waivers in the future.
The Borrower hereby reaffirms the grant of security under Section 4.1 of the
Loan and Security Agreement and hereby reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement,
including without limitation any Term Loans funded on or after the Amendment
Effective Date, as of the date hereof.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.
(c)Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all
6
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



demands, actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever of every name and nature, known or unknown, suspected
or unsuspected, both at law and in equity, which Borrower, or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto. Borrower understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release. Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.
(d)No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(e)Costs and Expenses. The Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the reasonable
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the reasonable fees and disbursements of counsel to Collateral Agent
and the Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
(g)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.
(h)Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
7
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]


8
US-DOCS\113444263.10
221467570 v3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:










APOLLO ENDOSURGERY, INC.


APOLLO ENDOSURGERY INTERNATIONAL, LLC












By /s/ Stefanie Cavanaugh


By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer












APOLLO ENDOSURGERY US, INC.


LPATH THERAPEUTICS INC.












By /s/ Stefanie Cavanaugh


By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh


Name: Stefanie Cavanaugh
Title: Chief Financial Officer


Title: Chief Financial Officer

















[Signature Page to Fourth Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY UK LTD










By /s/ Stefanie Cavanaugh


Name: Stefanie Cavanaugh


Title: Chief Financial Officer

















[Signature Page to Fourth Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY COSTA RICA S.R.L.










By /s/ Stefanie Cavanaugh


Name: Stefanie Cavanaugh


Title: Chief Financial Officer























STATE OF ) Texas
              ) ss.
COUNTY OF ) Travis




On March 13, 2020, before me, the undersigned Notary Public, personally appeared
Stefanie Cavanaugh
(name of signer), personally known to me or proved to me on the basis of
satisfactory evidence of identification, which were (license), to be the
person(s) whose name is signed on the preceding or attached document, and
acknowledge to me that he/she/they signed it voluntarily and for its stated
purpose.


WITNESS my hand and official seal.
SEAL
/s/ Margaret Rose Keller
________________________________
Notary Public in and for said State


[Signature Page to Fourth Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------











COLLATERAL AGENT:










SOLAR CAPITAL LTD.












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory















[Signature Page to Fourth Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]
US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------











LENDER:










SOLAR CAPITAL LTD.




By /s/ Anthony J. Storino
Name:  Anthony J. Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME FUND SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CREDIT INCOME BDC SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP PRIVATE CORPORATE LENDING FUND SPV LLC












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory










SCP SF DEBT FUND L.P.












By /s/ Anthony J. Storino




Name: Anthony J. Storino




Title: Authorized Signatory









[Signature Page to Fourth Amendment to Loan and Security Agreement (Apollo
Endo/Solar)]
US-DOCS\113444263.10
221467570 v3


--------------------------------------------------------------------------------



SCHEDULE 1.1
Lenders and Commitments


Term A Loans


LenderTerm Loan CommitmentCommitment PercentageSOLAR CAPITAL
LTD.$20,491,579.0058.55%SCP PRIVATE CREDIT INCOME FUND SPV
LLC$5,329,825.0015.23%SCP PRIVATE CREDIT INCOME BDC SPV
LLC$4,003,509.0011.44%SCP PRIVATE CORPORATE LENDING FUND SPV
LLC$3,173,333.009.07%SCP CAYMAN DEBT MASTER FUND SPV
LLC$2,001,754.005.72%TOTAL$35,000,000100.00%




Term B Loans


Term Loan CommitmentCommitment PercentageSOLAR CAPITAL
LTD.$5,854,736.0058.55%SCP PRIVATE CREDIT INCOME FUND SPV
LLC$1,522,807.0015.23%SCP PRIVATE CREDIT INCOME BDC SPV
LLC$1,143,860.0011.44%SCP PRIVATE CORPORATE LENDING FUND SPV
LLC$906,667.009.07%SCP CAYMAN DEBT MASTER FUND SPV
LLC$571,930.005.72%TOTAL$10,000,000100.00%




Term C Loans


Term Loan CommitmentCommitment PercentageSOLAR CAPITAL
LTD.$2,927,368.0058.55%SCP PRIVATE CREDIT INCOME FUND SPV
LLC$761,404.0015.23%SCP PRIVATE CREDIT INCOME BDC SPV LLC$571,930.0011.44%SCP
PRIVATE CORPORATE LENDING FUND SPV LLC$453,333.009.07%SCP CAYMAN DEBT MASTER
FUND SPV LLC$285,965.005.72%TOTAL$5,000,000100.00%



US-DOCS\113444263.10
221467570 v3

--------------------------------------------------------------------------------



Aggregate (all Term Loans)


Term Loan AmountCommitment PercentageSOLAR CAPITAL LTD.$29,273,683.0058.55%SCP
PRIVATE CREDIT INCOME FUND SPV LLC$7,614,036.0015.23%SCP PRIVATE CREDIT INCOME
BDC SPV LLC$5,719,299.0011.44%SCP PRIVATE CORPORATE LENDING FUND SPV
LLC$4,533,333.009.07%SCP CAYMAN DEBT MASTER FUND SPV
LLC$2,859,649.005.72%TOTAL$50,000,000100.00%







US-DOCS\113444263.10
221467570 v3